                                                                         Case 4:17-cv-03961-YGR Document 279 Filed 03/14/19 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3
                                                                                                    UNITED STATES DISTRICT COURT
                                                                  4
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7                                                     Case No.: 17-cv-3961-YGR
                                                                      CIARA NEWTON,
                                                                  8                                                     ORDER VACATING HEARING ON MOTION
                                                                                   Plaintiff,                           FOR INJUNCTIVE RELIEF; SETTING
                                                                  9                                                     COMPLIANCE RE: PROPOSED SCHEDULE FOR
                                                                             vs.                                        POST-TRIAL BRIEFING
                                                                 10

                                                                 11
                                                                      EQUILON ENTERPRISES, LLC DBA SHELL OIL
                                                                      PRODUCTS US,
                                                                 12
                                                                                    Defendant.
                               Northern District of California
United States District Court




                                                                 13
                                                                             The Court has reviewed the papers submitted by the parties in connection with plaintiff’s
                                                                 14
                                                                      request for injunctive relief. The motion is appropriate for decision without oral argument. The
                                                                 15
                                                                      Court VACATES the hearing currently set for March 26, 2019.
                                                                 16
                                                                             The parties are directed to meet and confer and submit a proposed schedule for post-trial
                                                                 17
                                                                      briefing no later than March 29, 2019. The Court sets a compliance hearing regarding the proposed
                                                                 18
                                                                      schedule for April 5, 2019, on the Court’s 9:01 a.m. calendar. If compliance is complete, the parties
                                                                 19
                                                                      need not appear and the compliance hearing will be taken off calendar.
                                                                 20
                                                                             IT IS SO ORDERED.
                                                                 21
                                                                      Date: March 14, 2019
                                                                 22                                                       _______________________________________
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 23                                                          UNITED STATES DISTRICT JUDGE
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
